department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date date jun person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court uil certified mail - return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective january 20xx our adverse determination was made for the following reason s you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 contributions to your organization are not deductible under section revenue code of the internal you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the revenue code if you decide to contest this determination in court you nlust initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment internal court the or the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosure publication department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date june taxpayer_identification_number form tax_year s ended person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_50i c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on t ax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date department of the treasury- internal revenue explanation of items ir servi service year period ended december 20xx name of organization taxpayer tax identification_number whether organization tax exempt status under internal_revenue_code irc section issues sec c should be revoked whether return for the tax_year 20xx and all years thereafter organization is liable for filing form_1120 u s_corporation income_tax facts the organization filed form_1023 for exemption on july 20xx and was granted exemption under sec_501 on july 20xx with an effective date of exemption of january 20xx internet research on the secretary of state’s website shows that franchise tax board suspended the corporate status of the organization on december 20xx an organization exempt under sec_501 must be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition - - - correspondences for the audit were as follows the organization was selected for audit to ensure that the organization's activities and operations align with its approved exempt status nitial eoca letter was mailed on june 20xx second letter rev with attachments were mailed to the organization at two different address per internet research on november 20xx initial letter rev with attachments were mailed to the organization on may 20xx with a response date of june 20xx the organization failed to respond to the internal_revenue_service attempts to obtain information to perform an audit of form_990 for the above mentioned tax period november 20xx revenue_agent ra called the phone number listed on the form_1023 application_for president ra received voice mail and left a message for an officer to return the phone call ra also left message that the case had been reassigned second eoca letter was mailed was via regular mail to the organization at both addresses on december 20xx with a response date of january 20xx incomplete form_990 for tax_year ending december 20xx was received from the organization on december 20xx telephone contacts for the audit were as follows department of the treasury-internal revenue service form 886-a page of - - - schedule number or exhibit form 886-a rev date th department of t ir servi servic e treasury revenue explanation of items nternal a year period ended december 20xx name of organization taxpayer tax identification_number - - - november 20xx ra received a return phone call from that she was still an organizational officer she indicated to the ra that she contacted and informed the prior agent of the following the organization collected clothing and goods for a shelter a while ago it has not received and or expended anything since then and it has not done anything but she will try to hold a fundraiser by the end of the year if the organization must do so she also indicated that remaining exempt is not the organization’s priority anymore due to various life changes and commitments for all of the officers the ra requested that the president confirm the aforementioned in writing and file form 990-n for 20xx12 with the final return terminated box checked president she confirmed november 20xx ra contacted the president to confirm that form 990-n contains final return terminatea’ box option december 20xx ra attempted to return the president’s call ra left message to confirm that form_990 for the subject year was received however ra informed the president to check the final return terminated’ box sign and date the return and mail it ra also left message informing the president to submit a brief statement to confirm that the organization has not been conducting activities and does not intend to continue to do so march 20xx ra contacted the president she indicated that she never received ra’s voicemail of december 20xx ra provided the same instructions the president indicated that she would complete and file form 990-n ra requested that she forward copy of form 990-n filing acknowledgement - - - march 20xx ra made a follow-up call to the president the president stated that she completely forgot about submitting form 990-n until she recently found her notes she stated that form 990-n and statement will be submitted as soon as possible march 20xx ra contacted the president to inform her that form 990-n was filed for the incorrect year eo select check on www irs gov showed that the organization filed form 990-n for tax_year 20xx ra requested again that the organization file form 990-n for 20xx12 and submit an explanation regarding the organization’s lack of activities march 20xx ra received voicemail from the president stating that she is experiencing technical difficulties on www irs gov ra confirmed that the website was having problems ra contacted the president to inform her that form 990-n can only be filed electronically the president stated that she will complete form 990-n and mail explanation may 20xx ra contacted the president again she stated that she mailed the requested documents but will either send them again via certified mail or drop them off at the ra’s post of duty because she anticipates being in the area sometime within the next couple of weeks ra emphasized that form_990 needs to have an original signature april 20xx ra contacted the president to follow-up on march discussion she asked for confirmation of ra’s address and stated that the mailing address did not sound familiar she stated that she will check her records and mail everything again no further communication was received from the president and no information was information was submitted the organization failed to provide evidence to support that its activities are being conducted in department of the treasury-internal revenue service form 886-a page of - - ir servi schedule number or exhibit form 886-a rev date year period ended december 20xx revenue explanation of items name of organization taxpayer tax identification_number treasury- nternal service th department of tl furtherance of its exempt status law sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations including those described in sec_501 sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_1_6001-1 of the code provides that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal_revenue_service officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6001-1 of the code provides that such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe federal tax regulations ftr sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 department of the treasury-internal revenue service form 886-a page of form 886-a rev date year period ended december 20xx revenue explanation of items name of organization taxpayer department of the reasury- nternal tax identification_number service fthe t ir servi schedule number or exhibit ftr sec_1_501_c_3_-1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational ftr sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt ftr sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations including those described in sec_501 sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_1_6001-1 of the code provides that such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through department of the treasury-internal revenue service form 886-a page of form 886-a rev date year period ended december 20xx revenue explanation of items name of organization taxpayer tax identification_number treasury- nternal service f department of t th i ir servi schedule number or exhibit sec_1_6001-1 of the code provides that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal_revenue_service officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe ftr sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 ftr sec_1_501_c_3_-1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational ftr sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt ftr sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status sec_11 percent of so much of the taxable_income as does not exceed dollar_figure sec_11 percent of so much of the taxable_income as exceeds dollar_figure but does not exceed dollar_figure sec_11 percent of so much of the taxable_income as exceeds dollar_figure but does not exceed dollar_figure and sec_11 percent of so much of the taxable_income as exceeds dollar_figure sec_11 imposes a tax for each taxable_year on the taxable_income of every corporation sec_11 provides the amount of the tax imposed by subsection a which shall be the sum of department of the treasury-internal revenue service form 886-a page of - - - - fthe t ir servi schedule number or exhibit form a rev date year period ended december 20xx revenue explanation of items name of organization taxpayer department of the reasury- nternal tax identification_number service sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including - - - sec_162 a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 traveling expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business and sec_162 rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity sec_6020 states that if any person shall fail to make a return required by this title or by regulations prescribed thereunder but shall consent to disclose all information necessary for the preparation thereof then and in that case the secretary may prepare such return which being signed by such person may be received by the secretary as the return of such person sec_6020 states that if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefore or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise government’s position sec_6020 states that any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes the organization has failed to provide information and or documentation to support that organization is conducting activities in furtherance of their exempt status which was requested during numerous conversations with the president therefore exempt status of organization should be revoked and form_1120 u s_corporation income_tax return should be filed for 20xx and each year thereafter as long as the organization remains subject_to federal_income_tax if the proposed revocation becomes final appropriate state officials will be notified of such action in accordance with sec_6104 of the internal_revenue_code since the organization was not operating exclusively for the exempt_purpose under sec_501 for which it obtained its exempt status its federal tax exempt status under such section should be revoked effective january 20xx return for the tax_year ended december 20xx and all years thereafter the organization has failed to provide information as requested during numerous conversations with the president is liable for filing form_1120 u s_corporation income_tax department of the treasury-internal revenue service organization’s position form 886-a conclusion page of
